Exhibit 10.1 July 13, 2015 Manuel A. Villafaña 3405 Annapolis Lane North Suite 200 Minneapolis, MN 55447 Re:Letter Agreement Dear Manny: The purpose of this letter agreement (this “Agreement”) is to summarize certain material terms regarding your future employment with Kips Bay Medical, Inc. (the “Company”) in light of the decision by the Board of Directors of the Company (the “Board”) to seek a voluntary dissolution and liquidation of the Company (the “Dissolution”). This Agreement is intended to amend that certain Employment Agreement effective as of July 1, 2015 between the Company and you (the “Employment Agreement”) and except as specifically set forth in this Agreement, the parties to this Agreement hereby agree that the Employment Agreement will be and remain in full force and effect. This Agreement, together with the Employment Agreement, evidences the entire agreement of the parties hereto with respect to the subject matter hereof, and all prior oral discussions and writings are merged into this Agreement and the Employment Agreement. 1.
